Citation Nr: 0834162	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  00-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection a low back disability.

4.  Entitlement to an increased rating for right shoulder 
partial rotator cuff tear, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2000, September 2000, and January 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

An April 2004 Board decision denied the veteran's claims for 
service connection for right ear hearing loss and for service 
connection for bilateral knee disability.  That decision 
remanded the veteran's claims for service connection for left 
ear hearing loss, for cervical spine disability, and for a 
low back disability.

The issue of entitlement to an increased rating for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss first developed many 
years after discharge from service and is not related to the 
veteran's service.

2.  The veteran first developed a cervical spine disability 
many years after discharge from service and the veteran's 
current cervical spine disability is not related to the 
veteran's service. 

3.  The veteran first developed a low back disability many 
years after discharge from service and the veteran's current 
low back disability is not related to the veteran's service.



CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

2.  A cervical spine disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

3.  A low back disability was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  

The veteran's service connection claims were initially 
adjudicated before the enactment of the VCAA.  The record 
reflects that the veteran was provided the required notice by 
means of January 2003 and April 2004 letters from the agency 
of original jurisdiction.  While these letters were issued 
subsequent to the July 2000 and September 2000 rating 
decisions on appeal, the veteran's claims were readjudicated 
by May 2003 and March 2008 Supplemental Statements of the 
Case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, 
despite any deficiency in the timing of the notice provided 
to the veteran, the Board finds no prejudice to the veteran 
in the processing of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
of a September 2006 notice letter.  As noted above, the 
veteran's claims were readjudicated in a February 2008 
Supplemental Statement of the Case.  See Mayfield and 
Pelegrini, both supra.  Therefore, despite any deficient 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to the veteran in the processing of 
a final decision.  See Bernard, supra.  

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records, private medical records, 
and VA medical records.  The veteran has been provided VA 
medical examinations.  The veteran has submitted statements 
from a private physician in support of his claim.  The VA has 
attempted to obtain a statement from a fellow serviceman the 
veteran believes could verify his in-service complaints of 
neck and back pain.  The veteran was notified that the 
attempt was unsuccessful by the March 2008 Supplemental 
Statement of the Case.  Accordingly, the record reveals that 
all available pertinent records have been obtained with 
respect to the veteran's claims and that the RO has fulfilled 
the duty to assist the veteran to the extent possible.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If an organic disease of the nervous 
system (i.e., sensorineural hearing loss) or arthritis (i.e., 
degenerative joint disease of the spine) are manifested to a 
degree of 10 percent within one year after separation from 
service, such disorders may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

III.  Left Ear Hearing Loss

The veteran maintains that he has left ear hearing loss due 
to the acoustic trauma he experienced during service.  He 
reported that he was exposed to acoustic trauma when he had 
training to qualify for the M-16 and he went on maneuvers and 
played war games.

The veteran's service medical records reveal no complaints of 
hearing loss and the veteran was shown to have normal left 
ear hearing acuity on examination for entry to service in 
August 1970, and again on discharge examination performed in 
January 1972.  The discharge examination report indicates 
that the left ear auditory thresholds at 500, 1000, 2000, and 
4000 Hertz ranged from zero to nine decibels.

A May 1972 VA examiner noted that examination of the 
veteran's ears was normal and specifically found no evidence 
of hearing loss.

There is no evidence of left ear hearing loss until November 
1999.  A November 1999 private audiological report reveals 
that the veteran had left ear hearing loss.  

A January 2000 letter from R.B.R., Ed.D., indicates that the 
veteran received routine audiological evaluation at Milford 
Audiology Center in November 1999.  The test results revealed 
mild to moderately severe high frequency sensorineural 
hearing loss in both ears.

A VA May 2000 ear, nose, and throat (ENT) consultation report 
notes the veteran reported hearing loss of over twenty-five 
years' duration.  He also gave a history of having been an 
"infantryman" for twenty-four months.  The assessment was 
high frequency hearing losses in both ears with loss of 
discrimination.  An October 2000 VA audiology evaluation also 
shows left ear hearing loss.

In a March 2001 letter, J.N.W., M.D., indicated that he had 
evaluated the veteran for a several year history of ongoing 
hearing loss.  The physician noted that the veteran reported 
a history of exposure to loud noises in the military.  Dr. 
J.N.W. stated that March 2001 audiogram results were 
consistent with noise induced hearing loss with moderately 
severe high frequency sensorineural hearing loss bilaterally.

A June 2001 VA audiology examination report notes the veteran 
reported a history of exposure to loud noises in service and 
of progressive hearing loss.  The report indicated that the 
veteran had bilateral hearing loss.

When examined by a VA audiologist in January 2008 the veteran 
was noted to have bilateral high frequency hearing loss.  The 
audiologist stated that the veteran's tinnitus was most 
likely due to the same etiology as the hearing loss, and that 
there was no evidence to support that tinnitus was due to 
military service.

Although the veteran maintains that his current left ear 
hearing loss is a result of his exposure to acoustic trauma 
in service, as a lay person he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In this case there is no medical evidence of left ear hearing 
loss until November 1999, more than 27 years after discharge 
from service.  While Dr. J.N.W. stated that the veteran 
reported exposure to loud noises in the military and that 
March 2001 audiogram results were consistent with noise 
induced hearing loss, he did not provide an opinion as to 
whether or not the veteran's current left ear hearing loss is 
related to the veteran's alleged noise exposure in service.  
Furthermore, the Board notes that the veteran's military 
occupational specialty was clerk typist and that the record 
does not verify that the veteran was exposed to acoustic 
trauma during service.  Additionally, the Board finds that 
the January 2008 audiologist opinion is against the veteran's 
claim.  She opined that the veteran's tinnitus was of the 
same source as the veteran's hearing loss and that these 
disabilities were unrelated to the veteran's service.

Since the veteran was not shown to have left ear hearing loss 
during service or for many years after discharge from 
service, since there is no medical evidence indicating that 
the veteran's current left ear hearing loss is due to 
service, and since there is medical evidence indicating that 
the veteran's current left ear hearing loss is not due to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that service 
connection for left ear hearing loss is not warranted.

IV.  Cervical Spine and Low Back Disabilities

The veteran asserts that he did not complain about his neck 
and back problems on discharge examination because he was in 
a hurry to leave the Army and he had been told that he should 
save his complaints for the VA after his discharge.  He also 
claimed that he complained about back pain and cracking in 
his neck when he went to VA shortly after discharge from 
service for treatment of his right shoulder.  The veteran 
stated that the VA physician treated him for his right 
shoulder at that time refused to acknowledge any of the 
veteran's other disabilities.

The veteran's service treatment records indicate that in June 
1971 the veteran complained of low back pain for five days.  
Examination revealed no costovertebral angle tenderness and 
mild spasm.  The impression was low back pain of unknown 
etiology.  The remainder of the service treatment records, 
including the January 1972 discharge examination report, 
reveal no complaints or findings regarding the low back.  
None of the service treatment records, including the January 
1972 discharge examination report, show any complaints or 
findings related to the cervical spine.

A May 1972 VA examination report notes that the veteran's 
posture was erect and that his gait was normal.

An October 1999 VA outpatient record reveals the first post 
service complaint of neck pain and a November 1999 private 
medical record reveals the first post service complaints of 
lower pack pain.  

The veteran submitted a February 2000 letter from W.G.M., 
M.D.  This physician stated that he had seen the veteran on 
several occasions for recurrent cervical strains and that the 
veteran has been documented to have degenerative changes of 
the cervical spine by X-ray.  He further stated that he 
believed that the veteran's cervical problem was potentially 
a consequence of activities which occurred while the veteran 
was in service.  In a May 2000 letter Dr. W.G.M. wrote that 
he was requesting reevaluation of the potential causal 
relationship of the veteran's arthritic problems in his lower 
back to activities he did while on active duty.

On VA examination in June 2001 the veteran was noted to have 
cervical strain with narrowing and spurring at C5 with slight 
encroachment on the neural foramina at C5.   X-rays of the 
lumbosacral spine revealed possible spondylosis, otherwise 
the X-ray examination was normal.

On VA orthopedic examination in December 2007, the diagnoses 
included mild degenerative joint disease of the lower lumbar 
spine, with Grade 1 spondylolisthesis and minimal 
degenerative joint disease of the cervical spine without 
significant neural encroachment.  The examiner opined that 
the veteran's cervical and lumbar spine conditions were not 
related to, or aggravated by, the veteran's service-connected 
right shoulder condition.  He also was of the opinion that 
the veteran's current cervical and lumbar spine conditions 
were unrelated to the veteran's service.  He opined that the 
veteran's cervical and lumbar conditions had started within 
the past 15 years due to disciform macular degeneration.

The Board does not find the February and May 2000 private 
physician statements submitted by the veteran to be of 
significant probative value.  The private physician indicated 
that it was possible that the veteran's current cervical and 
low back disabilities were related to his military service.  
The Board points out that an opinion indicating that there is 
a possibility of a connection is too speculative to be 
probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus); See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).

The Board finds that the December 2007 VA medical opinion 
against the veteran's claims provides the most probative 
evidence.  The December 2007 VA examiner not only examined 
the veteran, but he also stated that he had reviewed the 
veteran's claims file in detail and this examiner provided 
reasons and bases for his opinion.

There is also no medical evidence indicating that the 
veteran's cervical spine or low back disabilities were caused 
by, or aggravated by, the veteran's service-connected right 
shoulder disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  On the contrary, there is a December 
2007 VA medical opinion opining that the veteran's cervical 
spine and low back disabilities are not caused or aggravated 
by the veteran's service-connected right shoulder disability.

Since there is no probative medical evidence in support of 
the veteran's claims and since there is medical evidence 
indicating that the veteran's cervical spine and low back 
disabilities are unrelated to service or to a service-
connected disability, the Board finds that the preponderance 
of the evidence is against the veteran's claims and that 
service connection for cervical spine and low back 
disabilities is not warranted.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a cervical spine disability is denied.

Service connection a low back disability is denied.




REMAND

The RO issued a Statement of the Case regarding the veteran's 
claim for an increased rating for his right shoulder 
disability in October 2005.  Additional medical evidence 
relating to the veteran's right shoulder disability was 
received subsequent to the October 2005 Statement of the 
Case.  The RO certified the veteran's right shoulder claim to 
the Board, without consideration of the newly received 
medical records.  Consequently, the veteran's right shoulder 
claim must be returned to the RO for issuance of a 
Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 
(2007).

The Board notes that the veteran has not had an adequate VA 
examination of the right shoulder for rating purposes since 
December 2004.  A current VA orthopedic examination of the 
right shoulder should be obtained.

The veteran should also be provided the notice as required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter providing him notice that to 
substantiate his increased rating claim: 
(1) he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect such worsening 
has on the claimant's employment and daily 
life; (2) if the Diagnostic Code under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
such worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; (3) should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes; and (4) examples must be 
provided of the types of medical and lay 
evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Request copies of all of the veteran's 
VA treatment records dated from October 
2005 to present.

3.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the current severity of the service-
connected right shoulder disability.  The 
examination report should set forth all 
objective findings including range of 
motion measurements.  The examiner should 
note any objective evidence of pain and 
comment on the existence of any functional 
loss due to pain, weakened movement, 
excess fatigability, incoordination, and 
pain motion or pain with repeated use.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected right shoulder 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.  The claims 
files should be provided to the VA 
examiner for review of the veteran's 
medical history.

4.  After the above actions have been 
accomplished, readjudicate the veteran's 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case which should include consideration of 
all evidence submitted since the October 
2005 Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


